DETAILED ACTION
Summary
This Office action is in response to reply dated November 5, 2021.  Claims 1 and 3-10 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub 2020/0012345) in view of Houston (U.S. Pub 2006/0290662).
Regarding claim 1, Wang discloses a vibration presentation device (see at least Figure 1, item 110 & [0027-0028] note the wearable haptic apparatus (110) applies vibrations to the user), comprising: 

a control unit, configured to generate a plurality of vibration signals (see at least Figures 2B-3, item 310 & [0047] note the controller (310) generates one or more haptic feedback parameters (e.g., an electrical control signal that indicates at least one of an amount of voltage, amplitude, pulse width, duty cycle, and the like) for reception at the power supply (330), wherein the power supply (330) generates an input voltage to one or more electrodes (370) of the haptic feedback components (220a-e, 350, 352) to generate haptic feedback); and 
an amplification unit (see at least Figure 3, item 330 & [0047] note the power supply (330) generates an input voltage, according to the one or more haptic feedback parameters (e.g., an amount of voltage, amplitude, pulse width, duty cycle, and the like), to the one or more electrodes (370) of the haptic feedback components (220a-e, 350) to generate haptic feedback), wherein 
the amplification unit is associated with the plurality of vibration units (see Figure 3),
the amplification unit is configured to: 
amplify a corresponding vibration signal of the plurality of vibration signals (see at least [0047] note controlling at least the amount of voltage and its amplitude to the haptic feedback components (220a-e, 350, 352) & [0067]); and 

each of the plurality of vibration units includes a flexible material (see at least Figures 5A-5D, items 500, 520 and 530 & [0061] note the haptic feedback components (220a-e, 350, 500) include a flexible, lightweight and thin material (520, 530) that is shaped to receive the user’s appendage & [0062] note the haptic feedback element (520) can be located on an upper surface of the flexible beam member (530) in contact with the user’s appendage & [0063] note thickness & [0064] note lamination & Figure 11A, items 1100 and 1120a-c & [0103-0104] note the haptic feedback component (220a-e, 350, 500, 1100) can be one or more layers of an electroactive substrate (1120) that can be directly coupled or attached to the user’s appendage, wherein input voltage from one or more of the electrodes (370) cause expansion or contraction of the haptic feedback component (1100)), and 
each of the plurality of vibration units is further configured to be in surface contact with a portion to be presented with the vibration (see at least Figures 5A-5D, item U & [0033]).
However, Wang does not specifically teach a plurality of amplification units, wherein each of the plurality of amplification units is associated with a corresponding vibration unit of the plurality of vibration units, each of the plurality of amplification units is configured to: amplify a corresponding vibration signal of the plurality of vibration signals; and transmit the amplified corresponding vibration signal to the corresponding vibration unit to control the vibration of the corresponding vibration unit.
with a plurality of amplification units, wherein each of the plurality of amplification units is associated with a corresponding vibration unit of a plurality of vibration units, each of the plurality of amplification units is configured to: amplify a corresponding vibration signal of a plurality of vibration signals; and transmit the amplified corresponding vibration signal to the corresponding vibration unit to control the vibration of the corresponding vibration unit (see at least the abstract, note a controller may send signals to one or more driver circuits for directing operation of the actuators Figure 31, items 502, 504a-504N and 506a-506N- & [0196-0197] note the vibration device controller 502 specifies the desired vibration effect and one or more driver circuit(s) 504a, 504b, . . . , 504N provide the necessary power to actuators 506a, 506b, . . . , 506 N. While each actuator 506 is shown as being powered by a separate driver circuit 504, it is possible for multiple actuators 506 to be driven by one driver circuit 504).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Houston into Wang.  This provides a known alternative driving circuit that can be used in place of Wang’s driving circuit while providing predictable results.
Regarding claim 6, Wang in view of Houston, as addressed above, teach wherein each of the plurality of vibration units is further configured to be attached to and in contact with a plurality of portions of a hand of a user (see at least Figures 1, 2A, 2B, 5C, 5D, 8A and 11A-11D, items 220a-e, 350, 500, 1100 & [0061-0064] & [0103]).
Regarding claim 7, Wang in view of Houston, as addressed above, teach wherein each of the plurality of vibration units is further configured to be attached to and in contact with a 
Regarding claim 9, Wang discloses a vibration presentation method, comprising: in a vibration presentation device (see at least Figure 1, item 110 & [0027-0028] note the wearable haptic apparatus (110) applies vibrations to the user) that includes: 
a plurality of vibration units, wherein each of the plurality of vibration units is configured to vibrate based on application of a voltage to the plurality of vibration units (see at least Figures 2B-3, items 220a-e/352, 370, 330 and 310 & [0033-0034] note a power supply (330) transmits input voltage to one or more electrodes (370) of one or more haptic feedback components (220a-e) to individually, sequentially or concurrently control vibration of the one or more haptic feedback components (220a-e)); and 
a control unit (see at least Figures 2B-3, item 310 & [0047] note the controller (310) generates one or more haptic feedback parameters (e.g., an electrical control signal that indicates at least one of an amount of voltage, amplitude, pulse width, duty cycle, and the like) for reception at the power supply (330), wherein the power supply (330) generate an input voltage to one or more electrodes (370) of the haptic feedback components (220a-e, 350) to generate haptic feedback); and 
an amplification unit (see at least Figure 3, item 330 & [0047] note the power supply (330) generates an input voltage, according to the one or more haptic feedback parameters (e.g., an amount of voltage, amplitude, pulse width, duty cycle, and the like), to the one or more electrodes (370) of the haptic feedback components (220a-e, 350) to generate haptic feedback), wherein 

each of the plurality of vibration units is further configured to be in surface contact with a portion to be presented with the vibration (see at least Figures 5A-5D, item U & [0033]), and 
the amplification unit is associated with the plurality of vibration units (see Figure 3):
generating, by the control unit, a plurality of vibration signals (see at least [0034] & [0047]);
amplifying, by the amplification unit, a corresponding vibration signal of the plurality of vibration signals (see at least [0047] note controlling at least the amount of voltage and its amplitude to the haptic feedback components (220a-e, 350, 352) & [0067]); and 
transmitting, by the amplification unit, the amplified corresponding vibration signal to the corresponding vibration unit for controlling the vibration of the corresponding vibration unit (see at least [0034] note a power supply (330) transmits input voltage to one or more electrodes (370) of one or more haptic feedback components (220a-e) to individually, sequentially or concurrently control vibration of the one or more haptic feedback components (220a-e)).
a plurality of amplification units, wherein each of the plurality of amplification units is associated with a corresponding vibration unit of the plurality of vibration units; amplifying, by each of the plurality of amplification units, a corresponding vibration signal of the plurality of vibration signals; and transmitting, by each of the plurality of amplification units, the amplified corresponding vibration signal to the corresponding vibration unit for controlling the vibration of the corresponding vibration unit.
It is known to drive a plurality of vibration units in different ways.  For example, Houston teaches a vibration presentation device with a plurality of amplification units, wherein each of the plurality of amplification units is associated with a corresponding vibration unit of a plurality of vibration units; amplifying, by each of the plurality of amplification units, a corresponding vibration signal of a plurality of vibration signals; and transmitting, by each of the plurality of amplification units, the amplified corresponding vibration signal to the corresponding vibration unit for controlling the vibration of the corresponding vibration unit (see at least the abstract, note a controller may send signals to one or more driver circuits for directing operation of the actuators Figure 31, items 502, 504a-504N and 506a-506N- & [0196-0197] note the vibration device controller 502 specifies the desired vibration effect and one or more driver circuit(s) 504a, 504b, . . . , 504N provide the necessary power to actuators 506a, 506b, . . . , 506 N. While each actuator 506 is shown as being powered by a separate driver circuit 504, it is possible for multiple actuators 506 to be driven by one driver circuit 504).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Houston into Wang.  This provides a known alternative driving circuit that can be used in place of Wang’s driving circuit while providing predictable results.

generating, by a control unit of the vibration presentation device, a plurality of vibration signals (see at least Figures 2B-3, item 310 & [0047] note the controller (310) generates one or more haptic feedback parameters (e.g., an electrical control signal that indicates at least one of an amount of voltage, amplitude, pulse width, duty cycle, and the like) for reception at the power supply (330), wherein the power supply (330) generate an input voltage to one or more electrodes (370) of the haptic feedback components (220a-e, 350) to generate haptic feedback), wherein 
the vibration presentation device includes a plurality of vibration units and an amplification unit (see at least Figures 2B-3, items 220a-e/352, 370, 330 and 310 & [0033-0034] note a power supply (330) transmits input voltage to one or more electrodes (370) of one or more haptic feedback components (220a-e) to individually, sequentially or concurrently control vibration of the one or more haptic feedback components (220a-e)),
each of the plurality of vibration units is configured to vibrate based on application of a voltage to the plurality of vibration units (see a least [0034] & [0047]),
each of the plurality of vibration units includes a flexible material (see at least Figures 5A-5D, items 500, 520 and 530 & [0061] note the haptic feedback components (220a-e, 350, 500) include a flexible, lightweight and thin material (520, 530) that is shaped to receive the user’s appendage & [0062] note the haptic feedback element (520) can be located on an upper 
each of the plurality of vibration units is further configured to be in surface contact with a portion to be presented with the vibration (see at least Figures 5A-5D, item U & [0033]), and 
the amplification unit is associated with the plurality of vibration units (see Figure 3);
amplifying, by the amplification unit, a corresponding vibration signal of the plurality of vibration signals (see at least [0047] note controlling at least the amount of voltage and its amplitude to the haptic feedback components (220a-e, 350, 352) & [0067]); and 
transmitting, by the amplification unit, the amplified corresponding vibration signal to the corresponding vibration unit for controlling the vibration of the corresponding vibration unit (see at least [0034] note a power supply (330) transmits input voltage to one or more electrodes (370) of one or more haptic feedback components (220a-e) to individually, sequentially or concurrently control vibration of the one or more haptic feedback components (220a-e)).
However, Wang does not specifically teach a plurality of amplification units, wherein each of the plurality of amplification units is associated with a corresponding vibration unit of the plurality of vibration units; amplifying, by each of the plurality of amplification units, a corresponding vibration signal of the plurality of vibration signals; and transmitting, by each of the plurality of amplification units, the amplified corresponding vibration signal to the corresponding vibration unit for controlling the vibration of the corresponding vibration unit.
with a plurality of amplification units, wherein each of the plurality of amplification units is associated with a corresponding vibration unit of a plurality of vibration units; amplifying, by each of the plurality of amplification units, a corresponding vibration signal of a plurality of vibration signals; and transmitting, by each of the plurality of amplification units, the amplified corresponding vibration signal to the corresponding vibration unit for controlling the vibration of the corresponding vibration unit (see at least the abstract, note a controller may send signals to one or more driver circuits for directing operation of the actuators Figure 31, items 502, 504a-504N and 506a-506N- & [0196-0197] note the vibration device controller 502 specifies the desired vibration effect and one or more driver circuit(s) 504a, 504b, . . . , 504N provide the necessary power to actuators 506a, 506b, . . . , 506 N. While each actuator 506 is shown as being powered by a separate driver circuit 504, it is possible for multiple actuators 506 to be driven by one driver circuit 504).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Houston into Wang.  This provides a known alternative driving circuit that can be used in place of Wang’s driving circuit while providing predictable results.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub 2020/0012345) in view of Houston (U.S. Pub 2006/0290662) as applied to claim 1 above, and in further view of Egron (U.S. Pub 2014/0290834).
Regarding claim 3, Wang, as addressed, above, discloses wherein each of the plurality of vibration units further include electrodes and are configured to expand and contract based on the 
However, Wang in view of Houston do not specifically teach a first electrode, a second electrode, and a dielectric layer between the first electrode and the second electrode, the dielectric layer includes a first surface and a second surface, and the first surface and the second surface of the dielectric layer are configured to expand and contract based on the application of the voltage.
It is known for vibration units to be arranged in different ways.  For example, Egron teaches a vibration unit with a first electrode, a second electrode, and a dielectric layer between the first electrode and the second electrode, the dielectric layer includes a first surface and a second surface, and the first surface and the second surface of the dielectric layer are configured to expand and contract based on application of a voltage (see at least Figure 1A, items 10, 16, 12 and 14 & [0011] & [0058-0059]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Egron into Wang in view of Houston.  This provides a known alternative electroactive vibrating unit that can be used in place of, or in addition to, Wang in view of Houston’s electroactive vibrating units while providing predictable results.
Regarding claim 4, Wang in view of Houston and Egron, as addressed above, teach wherein each of the plurality of vibration units includes elastomer as the flexible material (see at least [0011] of Egron & [0058-0059] of Egron).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub 2020/0012345) in view of Houston (U.S. Pub 2006/0290662) as applied to claim 1 above, and in further view of Daniels (U.S. Pub 2018/0081439).
Regarding claim 5, Wang, as addressed above, discloses wherein each of the plurality of vibration units has a shape and size that corresponds to a user’s appendage (see at least Figures 2A-2B & [0103]).
However, Wang in view of Houston do not specifically teach a tubular shape or a belt-like shape.
It is known to arrange a vibration unit in different ways.  For example, Daniels teaches a vibration unit that has a tubular shape or a belt-like shape (see at least Figures 18-22, note tubular shaped haptic transducers fit over the user’s fingertips & Figures 10-14, note tubular shaped sleeve & [0122] note the haptic sensory cue can be a vibration applied to the predetermined finger & [0183] & [0140] note vibration transducers are associated with each x-y interface).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Daniels into Wang in view of Houston.  This provides a known alternative wearable haptic device that can be used in place of, or in addition to, Wang in view of Houston’s wearable haptic device while providing predictable results (see [0028] of Wang, note the wearable haptic apparatus (100) is worn on the user’s hand/fingers & [0033] of Wang, note arm).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub 2020/0012345) in view of Houston (U.S. Pub 2006/0290662) as applied to claim 1 above, and in further view of Chang (U.S. Pub 2016/0288708).
Regarding claim 8, Wang in view of Houston do not specifically teach wherein each of the plurality of vibration units is further configured to be attached to a plurality of portions of a seat belt of an automobile.
It is known to provide a user with various notifications.  For example, Chang teaches an immersion system wherein each of a plurality of vibration units is further configured to be attached to a plurality of portions of a seat belt of an automobile (see at least [0005] note HMI for a vehicle & [0019] & [0020] note the seat belt gathers information about the user & [0050] note haptic sensors in the seat belt & [0051] note haptic outputs are integrated into the seat belt).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Chang into Wang in view of Houston.  This provides the ability to use Wang in view of Houston’s haptic monitoring system in a vehicle, thus enabling a personalized interaction with the vehicle’s HMI system in real-time to create a unified and emotional experience between the HMI system and the user (see [0027] of Chang & [0027-0029] of Wang & [0031] of Wang).

Response to Arguments
Applicant's arguments filed November 5, 2021, have been fully considered but they are moot in view of the new grounds of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN WILSON/Primary Examiner, Art Unit 2687